MEMORANDUM **
Albino Nunez-Carranza appeals his guilty-plea conviction and 37-month sen*800tence for conspiracy to possess cocaine with the intent to distribute, in violation of 21 U.S.C. § 846, and being found in the United States after removal, in violation of 8 U.S.C. § 1326.
Nunez-Carranza’s counsel has filed a brief pursuant Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Nunez-Carranza has not filed a pro se supplemental brief.
The only issue identified by counsel was whether the district court abused its discretion by denying Nunez-Carranza’s motion to withdraw his guilty plea. Counsel correctly rejected this issue because statements made during the plea hearing carry a strong presumption of veracity. See United States v. Rubalcaba, 811 F.2d 491, 494 (9th Cir.1987). As such, the district court did not abuse its discretion, and Nunez-Carranza’s plea was voluntarily and knowingly made.
Moreover, our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) indicates the plea agreement was entered knowingly and voluntarily. See United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (holding waiver of right to appeal is valid if knowing and voluntary). Accordingly, we affirm the conviction, and GRANT counsel’s motion to withdraw.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.